PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MEHRA et al.
Application No. 16/450,082
Filed: 24 Jun 2019
Patent No. 10,969,385
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Issued: 6 Apr 2021
Docket No. ABAX-034/03US 010265-2415


This is a redetermination of the patent term adjustment in response to the “COMMUNICATION REGARDING PATENT TERM ADJUSTMENT”, filed July 9, 2021. 

On April 6, 2021, the above-identified application issued into U.S. Patent No. 10,969,385.  The patent issued with a PTA of 71 days. The PTA of 71 days was based on 107 days of “A” delay reduced by 36 days of Applicant delay under 37 CFR 1.704(c)(10).  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date.

The present petition

Patentee avers that the 71 days of PTA calculated by the Office is thought to be longer than appropriate.  

Discussion

On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the Request to Correct or Update the Name of the Applicant filed March 2, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 83 days, not 36 days as calculated by the Office, beginning on December 10, 2020 (the day after the date the Notice of Allowance was mailed) and ending on March 2, 2021.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
107 + 0 + 0 – 0 – 83 = 24

Conclusion

Patentee is entitled to PTA of twenty-four (24) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 107 + 0 + 0 – 0 – 83 = 24 days. 

The $210 PTA fee has been charged to Deposit Account No. 50-1283, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by twenty-four (24) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,969,385
		DATED            :  April 6, 2021
		INVENTOR(S) :  Mehra et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 71 days.

      Delete the phrase “by 71 days” and insert – by 24 days--